DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2012/0177456) in view of JP 2004001111.
In reference to claim 1, Jung et al. teaches  a method for producing a dental object by grinding a blank made of ceramic or of a ceramic-plastic composite material, (pp 0028), the method comprising: producing a preform having an outer contour, 14, that differs from a final outer contour of the dental object to be produced by grinding the blank, or into a pre-preform already worked from the blank, in at least one 
In reference to claim 3, further comprising, after the production of the preform, producing the final outer contour of the dental object to be produced at least by further grinding of the preform. (pp 0033, 0042).
In reference to claim 4, wherein the grinding tool is elongate in a direction of longitudinal extent and the method further comprises, during the entire grinding process for production of the grinding channel or during all of the grinding processes for production of the grinding channel, arranging the grinding tool exclusively with a direction of longitudinal extent thereof in orientations arranged parallel to each other, (fig. 1b, pp 0029).
In reference to claim 5, wherein the final outer contour of the dental object to be produced extends completely within or at most in some sections along the outer contour of the preform, (pp 0038).
In reference to claim 6, wherein the outer contour of the preform is, at least in sections, a lateral surface of a generahzed cylinder, (fig. 1a).
In reference to claims  7 and 8, wherein, when viewed in a section plane orthogonal to the lateral surface, a parallel projection of the final outer contour of the dental object to be produced into said section plane lies on or within a section of the outer contour of the preform with the section plane and wherein projecting rays of 
In reference to claim 9, further comprising moving the grinding tool during the machining of the grinding channel into the blank or into the pre-preform in a superpositioning of a rotation of the grinding tool about longitudinal axis thereof and an advance movement along a longitudinal direction of the grinding channel, (pp 0029).
In reference to claim 10, a grinding device including a computer controller configured to control a grinding tool of the grinding device, the computer controller being configured using a computer program for the production of a dental object using the method according to claim 1, (pp 0030).
In reference to claim 11, further comprising, after the production of the preform, producing the final outer contour of the dental object to be produced exclusively by further grinding of the preform, (pp 0033).
In reference to claim 12, further comprising moving the grinding tool during the machining of the grinding channel into the blank or into the pre-preform in a superpositioning of a rotation of the grinding tool about a longitudinal axis thereof and an advance movement along a longitudinal direction of the grinding channel and a movement of the grinding tool with at least one movement component orthogonal to the longitudinal direction of the grinding channel, (pp 0029).

Jung et al. teaches all the limitations of the claims except for the limitation of claim 1 of the method of forming the outer contour by machining a grinding channel into the blank and the limitation of claim 2, wherein a penetration depth of the grinding tool 
JP 2004001111 teaches grinding a contour of a workpiece by grinding a channel, D, into the workpiece, and a penetration depth of the grinding tool into the blank or into the pre-preform during the machining of the grinding channel is set such that the grinding channel is formed to a full depth in a single grinding process or in at most five grinding processes, (“With reference to FIGS. 4A and 4B, a procedure for hollowing out a hole D having a planned shape in a relatively hard plate material A such as a concrete-based or ceramic-based siding plate will be described. .. FIG. 4A In advance, a contour line B of the planned hollow hole D is drawn on the surface of the plate material A to be processed in order to hollow out the hole D having the planned shape. Then, inside the contour line B, the peripheral edge of the lower end surface of the cutting edge body 2 is aligned with the contour line B, and a through hole C is first formed. Here, the through hole support C is opened to have substantially the same size as the outer diameter of the cutting edge body 2. FIG. 4 (b): Cut the machined portion 4 of the tool body 1 from the through hole C so as to match the contour line. At this time, since there is some play between the through hole C and the cutting portion 4 of the tool body 1, the cutting portion is first aligned with the contour line B on which the hole D of the planned shape is drawn. Make the work of cutting 4 easier. Then, from the through hole, apply the cutting part to meet the contour line, continue cutting along the contour line B, and when it reaches the original through hole C, the hole D with the planned shape Is hollowed out neatly. The present invention is carried out in the form as described above, and according to the rotary cutting tool of the present invention, a relatively hard work plate material such as a concrete-based or ceramic-based siding plate can be used”, pg.11 of cited foreign reference).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the method of Jung et al. with the step of forming the outer contour by forming a grinding channel, as taught by JP 2004001111, in order to provide a more efficient way to remove the residual piece from the blank or from the pre-form.

Response to Arguments
Applicant's arguments filed 11/1/21 have been fully considered but they are not persuasive.
The Applicant argues that, “Jung et al. is directed to the traditional way of grinding material by moving the erinding tool along a sweep tool path or a spiral tool path as disclosed at Figures 3 and4. In doing this, all of the detached material is converted into dust.  Jung et al. is silent regarding the idea of the present application on how to make the grinding process quicker with less wear of the grinding tool. Nothing in Jung et al. suggests forming an outer contour of a pre-form with a grinding channel on one edge thereof and separating at least one residual piece from the blank or the pre-form with the help of the grinding channel.”  The Applicant further argues that, “With respect to JP 2004001111, it does not appear that this reference was applied against claim 1. However, Applicant notes that this reference is directed to the problem of how to form a hole in a plate. It does not appear to be directed to a method for the 
The Examiner disagrees.  In reference to the JP 200400111 reference not being applied to claim 1, the Examiner notes that the claims were rejected under 103, therefore the Examiner listed all of the limitations that Jung et al. taught in the reference in regards to the claims listed, but the paragraph which states that Jung et al. teaches all the limitations except, “the method of forming the outer contour by machining a grinding channel into the blank”, was addressing the limitation of claim 1, which was not taught by Jung et al. The paragraph after that on stated that the JP 200400111 reference was cited to teach the limitation of grinding by means of a channel, and therefore the reference was applied to claim 1.
In reference to the above listed arguments, the Applicant is arguing that the grinding method of Jung et al. was used to grind away, into dust, the non-usuable or the blank material that was removed in order to make the preform.  The Jung reference is silent as to how it actually arrived at the preform shape, and is also silent as to whether the grinding tool actually ground the block to dust in order to arrive to that preform shape. 
The JP 200400111 reference was cited to teach that a rotating grinding tool can be used for cutting a workpiece into two or more pieces, by way of a channel, and not just to grind away excess material to dust. 
Therefore since the Jung et al reference is silent as to how it arrives at the preform shape, it would be obvious to utilize the grinding tool of Jung et al., by using it . 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486.  The examiner can normally be reached on M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        November 17, 2021


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723